DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Response to Amendment
Claims 1, 3-13, 15-17 and 19-20 are pending in this application.
Nonstatutory double patenting rejection is maintained.
Claim rejections 35 USC 103 on claims 1, 3-13, 15-17 and 19-20 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, 15-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8-13 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-13 and 17 of copending Application No. 16116281 in view of Wang (U.S. Publication Number 2012/0136814). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-13 and 17 of copending Application No. 16116281 recites a method which implements a method or a system as recited in claims 1, 8-13 and 17 of this instant application.
However, the claims of copending Application No. 16116281 does not explicitly disclose “accessing, by a computing system, character preference data for a user, wherein the character preference data identifies a character that the user likes; accessing, by the computing system, attributes of the character that the user likes.”
Wang teaches accessing, by a computing system, character preference data for a user, wherein the character preference data identifies a character that the user likes (para [0042]: discussing about the user belongingness function of a user is obtained); accessing, by the computing system, attributes of the character that the user likes (para 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method in the claims of copending Application No. 16116281 with the teaching of Wang because it would have been providing personalized recommendation for users to improve users' satisfaction (Wang, para [0021]).
This is a provisional nonstatutory double patenting rejection.
Instant application
Copending Application No. 16116281
1. A computer-implemented method comprising:
accessing, by a computing system, character preference data for a user, wherein the character preference data identifies a first character that the user likes and a second character that the user dislikes, and wherein the first character and the second character appear in media content;

accessing, by the computing system, attribute values of the second character that the user dislikes;
determining, by the computing system based on the attribute values of the first character and the attribute values of the second character, a character preference function for the user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes; and
using, by the computing system, the character preference function for the user to select one or more media contents from among a plurality of media contents.

determining, by a computing system, one or more attributes of a given user;
accessing, by the computing system, character preference functions for a plurality of other users having at least one attribute in common with the one or more attributes of the given user, wherein each character preference function comprises information identifying a plurality of preference coefficients, with 
determining, by the computing system using the character preference functions for the plurality of other users, a character preference function for the given user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes; and
using, by the computing system, the character preference function for the given user to select one or more media contents from among a plurality of media contents.

8.    The method of claim 1, wherein using the character preference function for the given user to select one or more media contents from among a plurality of media contents comprises determining a character rating for a character in a media content from among the plurality of media contents based on the character preference function for the given user and a character model for the character.
9.    The computer-implemented method of claim 8, wherein the character model for the character comprises a multidimensional representation of the plurality of attributes.
9.    The method of claim 8, wherein the character model for the character comprises a multidimensional representation of the plurality of attributes.
10.    The computer-implemented method of claim 8, further comprising determining a media content rating for the given media content based on the character rating for the character.
10.    The method of claim 8, further comprising determining a media content rating for the media content based on the character rating for the character.
11.    The method of claim 10, further comprising recommending the 


12.    The method of claim 8, further comprising rating a likelihood that the given user will enjoy the media content based on the character preference function for the given user and the character model.
13. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising:
accessing character preference data for a user, wherein the character preference data identifies a first character that the user likes and a second character that the user dislikes, and wherein the first character and the second character appear in media content;
accessing attribute values of the first character that the user likes;

determining, based on the attribute values of the first character and the attribute values of the second character, a character preference function for the user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes; and
using the character preference function for the user to select one or more media contents from among a plurality of media contents.


determining one or more attributes of a given user;
accessing character preference functions for a plurality of other users having at least one attribute in common with the one or more attributes of the given user, wherein each character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality 
determining, using the character preference functions for the plurality of other users, a character preference function for the given user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes; and
using the character preference function for the given user to select one or more media contents from among a plurality of media contents.


accessing attribute values of the first character that the user likes;
accessing attribute values of the second character that the user dislikes;
determining, based on the attribute values of the first character and the attribute values of the second character, a character preference function for the user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes; and



determining one or more attributes of a given user;

determining, using the character preference functions for the plurality of other users, a character preference function for the given user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes; and




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13, 15-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Claims 1, 13 and 17 recite that accessing character preference data for a user, wherein the character preference data identifies a first character that the user likes and a second character that the user dislikes, and wherein the first character and the second character appear in media content; accessing attribute values of the first character that the user likes; accessing attribute values of the second character that the user dislikes; determining based on the attribute values of the first character and the attribute values of the second character, a character preference function for the user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes; and using 
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, are based on user’s opinions (such as likes or dislikes) about characters in the media contents to select media contents and provide them to users. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human activity, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – the character preference function with a plurality of preference coefficients. However, the character preference function and the plurality of preference coefficients just like mathematical concepts but not using them in any practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim only recites additional element – by a computing system, a non-transitory computer-readable medium, a processor and a memory to perform the steps. The computing system, the non-transitory computer-readable medium, the processor and the memory in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere 

Claim 3 recites that limitation of determining that the plurality of preference coefficients maximize a joint probability that the user likes the character and dislikes the second character, as drafted, is a process that, under its broadest reasonable interpretation, maximizing a probability that the user likes and dislikes the characters, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 4, 15 and 19 recites that limitation of prompting the user to identify characters that the user likes; and based on the prompting, receiving the character preference data identifying the character that the user likes, as drafted, is a process that, under its broadest reasonable interpretation, asking the user to identify characters that the user likes, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 5-7, 16 and 20 recites that limitation of accessing physiological recording data (e.g. eye-tracking information or facial response information, or indicative of reactions of the user to characters) for the user; and determining the character that the user likes using the physiological recording data for the user, as drafted, is a process that, under its broadest reasonable interpretation, using the user’s physiological data for determining the character that the user likes, then it falls within the “Organizing 

Claim 8 recites that determining a character rating for a character in a given media content from among the plurality of media contents based on the character preference function for the user and a character model for the character, as drafted, is a process that, under its broadest reasonable interpretation, determining a character rating by using character preference function and a character model, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 9 recites the character model for the character comprises a multidimensional representation of the plurality of attributes, as drafted, is a process that, under its broadest reasonable interpretation, a character model is multidimensional, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 10 recites that determining a media content rating for the given media content based on the character rating for the character, as drafted, is a process that, under its broadest reasonable interpretation, determining rating of a media content based on the character rating, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 11 recites that recommending the given media content to the user based on the media content rating, as drafted, is a process that, under its broadest reasonable interpretation, recommending media content to the user based on media content rating, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 12 recites that rating a likelihood that the user will enjoy the given media content based on the character preference function for the user and the character model, as drafted, is a process that, under its broadest reasonable interpretation, rating a likelihood that the user will enjoy the given media content, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Allowable Subject Matter
Claims 1, 3-13, 15-17 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closet prior art Wang (U.S. Publication Number 2012/0136814) teaches the user belongingness function of the user A is [in the 2000s, Mandarin, Jay Chou, pop music] with each dimension weighting coefficients ([0054]-[0055]).
However, the prior arts of made record fail to teach determining, based on the attribute values of the first character and the attribute values of the second character, a character preference function for the user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each and a second character that the user dislikes, and wherein the first character and the second character both appear in media content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100057778 A1 by Fein et al. teaches the request for information is presented to the user. For example, the user may be presented with a series of questions to identify the user's preferences, habits, likes, dislikes, media collection, etc.
US 9674580 B2 by Barker et al. teaches selecting the options control 1416 allows a user to "like" or "dislike" a video, to flag it for review, or to gather information about the video, such as the number of views, which may be compiled for ranking and other analysis purposes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162       

September 15, 2021